                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

ANDRE LAMAR LEARY,              :
                                :
     Plaintiff,                 :
                                :
        v.                      :                        CASE NO.       3:17cv1014(DFM)
                                :
NANCY A. BERRYHILL, ACTING      :
COMMISSIONER OF SOCIAL SECURITY :
ADMINISTRATION,                 :
                                :
     Defendant.                 :


                                     RULING AND ORDER

     The plaintiff, Andrew Lamar Leary, seeks judicial review

pursuant     to    42   U.S.C.   §    405(g)      of    a    final    decision    by    the

Commissioner       of   Social     Security       ("Commissioner")         denying      his

application for supplemental security income.                        Pending before the

court are the plaintiff's motion to reverse the Commissioner's

decision (doc. #21) and the Commissioner's motion to affirm the

decision.         (Doc. #26.)        For the reasons set forth below, the

plaintiff's       motion   is    denied      and       the    defendant's    motion     is

granted.1

I.   Administrative Proceedings

     On October 17, 2013, the plaintiff applied for supplemental

security     income     alleging      that   he    was       unable   to   work   due   to



     1This is not a recommended ruling. The parties consented to
the jurisdiction of a magistrate judge and on January 12, 2018,
the case was transferred to the undersigned. (Doc. #16.)
depression, bipolar disorder, anxiety, and back and neck injuries.

(R.   at    80.)        The   Social   Security   Administration    denied   the

plaintiff's application initially and on reconsideration.                    The

plaintiff requested a hearing before an Administrative Law Judge.

A hearing was held on December 29, 2015, at which the plaintiff,

represented by counsel, and a vocational expert testified.                    On

February 3, 2016, the ALJ issued a decision finding that the

plaintiff was not disabled under the Social Security Act. On April

27, 2017, the Appeals Council denied the plaintiff's request for

review.     This action followed.

II.   Facts and Legal Standard

      The       court    assumes   the    parties'    familiarity    with    the

plaintiff's medical history (summarized in a stipulation of facts

filed      by   the     parties,   doc.   #21-2,     which   are   adopted   and

incorporated herein by reference), and the five sequential steps

used in the analysis of disability claims.               The court cites only

those portions of the records and the legal standard necessary to

explain this ruling.

III. The ALJ's Decision

      The ALJ first determined that the plaintiff had not engaged

in substantial gainful activity since October 17, 2013, the alleged

onset date.        At step two, the ALJ found that the plaintiff had

severe impairments of "organic brain syndrome, substance abuse

disorder (drugs and alcohol), anxiety disorder, and affective

                                          2
disorder."     (R. at 17.)       At step three, the ALJ found that the

plaintiff     "does     not   have   an       impairment        or    combination     of

impairments that meets or medically equals the severity of one of

the listed impairments in 20 CFR Part 404, Subpart P, Appendix

1[.]" (R. at 18.) Specifically, the ALJ found that the plaintiff's

impairments, considered singly and in combination, did not meet or

medically     equal     the   criteria        of     listings        12.04    (affective

disorders),     12.05     (intellectual            disability),       12.06    (anxiety

disorders) and 12.09 (substance addiction disorders.)                           The ALJ

next found that the plaintiff had the residual functional capacity

to perform medium work as defined in 20 C.F.R. § 416.967(c) but

with the limitations that he could "only frequently stoop, crouch,

and crawl"; could "perform only simple, routine, and repetitive

tasks but not any production pace"; and could "deal with changes

in a work setting limited to simple work-related decisions."                          (R.

at 21.)     At step 4, the ALJ found that the plaintiff had no past

relevant work.        At step 5, after considering plaintiff's age,

education, work experience, residual functional capacity, and the

testimony of a vocational expert, the ALJ found that there existed

jobs in significant numbers in the national economy that the

plaintiff    could    perform.     (R.    at       30.)   Accordingly,          the   ALJ

determined that the plaintiff was not disabled within the meaning

of the Act from October 17, 2013, through the date of the decision,

February 2016.       (R. at 30.)

                                          3
IV.   Standard of Review

      This court's review of the ALJ's decision is limited.          "It is

not [the court's] function to determine de novo whether [the

plaintiff] is disabled." Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.

1996).   The court may reverse an ALJ's finding that a plaintiff is

not disabled only if the ALJ applied incorrect legal standards or

if the decision is not supported by substantial evidence.            Brault

v. Soc. Sec. Admin., 683 F.3d 443, 447 (2d Cir. 2012).                    In

determining   whether     the    ALJ's   findings     are     supported   by

substantial evidence, "'the reviewing court is required to examine

the entire record, including contradictory evidence and evidence

from which conflicting inferences can be drawn.'"               Talavera v.

Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quoting Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983)).                  "Substantial

evidence is more than a mere scintilla. . . . It means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion."   Brault, 683 F.3d at 447 (quotation marks and

citations omitted).     It is "a very deferential standard of review-

even more so than the clearly erroneous standard. . . . The

substantial evidence standard means once an ALJ finds facts, [the

court] can reject those facts only if a reasonable factfinder would

have to conclude otherwise."        Id. at 447-48.          "Even where the

administrative   record    may    also   adequately    support     contrary

findings on particular issues, the ALJ's factual findings must be

                                    4
given   conclusive    effect   so   long   as   they    are   supported   by

substantial evidence." Genier v. Astrue, 606 F.3d 46, 49 (2d Cir.

2010) (internal quotation marks omitted).         See also Bonet ex rel.

T.B. v. Colvin, 523 F. App'x 58, 59 (2d Cir. 2013)("[W]hether there

is substantial evidence supporting the appellant's view is not the

question here; rather, we must decide whether substantial evidence

supports    the   ALJ's   decision.")(citations    omitted)(emphasis      in

original).

V.   Discussion

     The plaintiff argues that the ALJ's finding at step 3 that

the plaintiff does not meet Listing 12.05C, which sets forth the

conditions under which a person is intellectually disabled, is not

supported by substantial evidence.2

     The plaintiff bears "the burden of proof at step three to

show that [his] impairments meet or medically equal a Listing."

Whitley v. Colvin, No. 3:17CV121(SALM), 2018 WL 1026849, at *8 (D.

Conn. Feb. 23, 2018).      "For a claimant to show that his impairment

matches a listing, it must meet all of the specified medical

criteria. An impairment that manifests only some of those criteria,

no matter how severely, does not qualify."             Sullivan v. Zebley,

493 U.S. 521, 530 (1990)(emphasis in original).

     Listing 12.05C states in pertinent part as follows:


     2The plaintiff does not contest the ALJ's findings at any
other steps in the sequential analysis.
                                     5
     Intellectual disability: Intellectual disability refers
     to   significantly   subaverage   general   intellectual
     functioning with deficits in adaptive functioning
     initially manifested during the developmental period;
     i.e., the evidence demonstrates or supports onset of the
     impairment before age 22.

          The required level of severity for this disorder is
     met when the requirements in A, B, C, or D are satisfied
     ...

     C. A valid verbal, performance, or full scale IQ of 60
     through 70 and a physical or other mental impairment
     imposing an additional and significant work-related
     limitation of function . . . .3

     "An applicant's burden to establish per se disability under

this Listing is twofold."   Bushey v. Berryhill, 739 F. App'x 668,

672 (2d Cir. 2018).    "First, the applicant must establish the

requirements of Subsection C itself — i.e., [a] valid verbal,

performance, or full scale IQ of 60 through 70 and a physical or

other mental impairment imposing an additional and significant

work-related limitation of function."   Id.   "Second, the applicant

must carry 'h[is] separate burden of establishing that [he] suffers

from qualifying deficits in adaptive functioning, and that those

deficits initially manifested . . . before age 22" and continue


     3The listing was subsequently revised. Effective January 17,
2017, the Social Security Administration amended the criteria in
the listings used to evaluate claims of intellectual disability
and eliminated Listing 12.05C. See Soc. Sec. Admin., Revised
Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138–01
(Sept. 26, 2016). The court refers to the version of 12.05C that
was in effect at the time the ALJ issued his decision. See id. at
*66139 n.1 ("[w]e expect that federal courts will review our final
decisions using the rules that were in effect at the time we issued
the decisions").
                                6
during the claim period.             Id. (quotation marks and citations

omitted).

       Here, the ALJ concluded that the plaintiff did not meet

Listing 12.05C because he failed to show deficits in adaptive

functioning.      (R. at 19.)

       "Adaptive functioning refers to an individual's 'ability to

cope with the challenges of ordinary everyday life.'"                    Talavera v.

Astrue, 697 F.3d 145, 153 (2d Cir. 2012)(internal brackets omitted)

(quoting Novy v. Astrue, 497 F.3d 708, 710 (7th Cir. 2007)).                          An

"applicant's inadequate adaptive functioning must arise from [his]

cognitive limitations, rather from a physical ailment or other

infirmity." Talavera, 697 F.3d at 153.                   "While a qualifying IQ

score may be prima facie evidence that an applicant suffers from

significantly subaverage general intellectual functioning, . . .

there is no necessary connection between an applicant's IQ scores

and [his] relative adaptive functioning." Talavera, 697 F.3d at

153.    Thus, "'persons with an IQ in the 60s (or even lower) may

still be able to hold a full-time job,' and are therefore not

disabled, if their adaptive functioning is sufficiently intact."

Talavera,   697    F.3d   at   151    (quoting      Novy,       497   F.3d   at   709).

"[P]ersonal    characteristics        consistent         with    adequate    adaptive

functioning[]      include[e]        the       ability     to     navigate        public

transportation without assistance, engage in productive social

relationships, and manage [his or] her own personal finances; a

                                           7
facility with the use of computers; and the display of fluent

speech,     coherent    and     goal-directed        thought   processes,     and

appropriate affect." Talavera, 697 F.3d at 154 (internal quotation

marks omitted.)      See, e.g., Bushey v. Berryhill, 739 F. App'x 668,

672   (2d   Cir.    2018)   (plaintiff      lacked    qualifying   deficits   in

adaptive functioning because – despite a valid full-scale IQ score

of 66 – plaintiff was able to function on a daily basis, maintain

a schedule, groom and dress herself, and care for children); Young

v. Berryhill, No. 3:17CV970(SALM), 2018 WL 2947860, at *12 (D.

Conn. June 12, 2018)("[C]ourts have held that if one is able to

satisfactorily navigate activities such as living on one's own,

taking care of children without help sufficiently well that they

have not been adjudged neglected, paying bills, and avoiding

eviction,     one    does     not   suffer    from     deficits    in   adaptive

functioning.") (quotation marks and citations omitted); Rodriguez

v. Berryhill, No. 3:16CV1494(VLB), 2018 WL 1660552, at *7 (D. Conn.

Apr. 5, 2018)(substantial evidence supported ALJ's finding that

plaintiff did not suffer from deficits in adaptive functioning

where     "Plaintiff    was    independent     in     her   personal    hygiene,

performed household chores, managed her finances, cleaned her

house, washed clothes, and cooked on a daily basis."); Hoyt v.

Colvin, No. 15-CV-95(VEC)(KNF), 2016 WL 3681425, at *6 (S.D.N.Y.

Mar. 4, 2016)(evidence that the plaintiff did not know how to

drive, frequently got lost when using public transportation, could

                                        8
not cook, and read a "little bit" but mostly did not understand

what she is reading, was not sufficient to satisfy plaintiff's

burden at step three where the record also indicated that the

plaintiff lived on her own, could perform basic household duties,

such as cooking, cleaning and laundry, travel independently by

public transportation, follow a shopping list, pay her bills, and

maintain    "proper   grooming");    Edwards   v.   Astrue,    No.   5:07-CV-

898(NAM/DEP), 2010 WL 3701776, at *3 (N.D.N.Y. Sept. 16, 2010)("A

plaintiff    who   can   dress,     bathe,   manage   money,    communicate

effectively, do simple math and take care of personal needs does

not suffer from adaptive deficits.").

     In support of his argument that he suffered from the requisite

deficits in adaptive functioning, the plaintiff points to his IQ

score of 64, demonstrating that his intellectual functioning was

"extremely low," and the fact that he participated in special

education classes, repeated grades and dropped out of school.             In

addition, the plaintiff emphasizes neuropsychologist Dr. Badillo

Martinez's findings that the plaintiff's intellectual abilities,

fund of knowledge, attention, memory and speed of processing were

markedly below average and that he had a "poverty of expression."

(R. at 448.)

     Other evidence in the record, however, supports the ALJ's

conclusion that the plaintiff failed to demonstrate deficits in

adaptive functioning as required by Listing 12.05C.            The plaintiff

                                      9
lives   with     his   girlfriend    and     preschool    age    daughter   in   an

apartment. He and his girlfriend both take care of their daughter.

(R. at 46.)      The plaintiff uses public transportation and can read

a bus schedule.        (R. at 8, 62.)        He testified that he is capable

of grocery shopping on his own, as long as he has a list. (R. at

47.)    He is able to do housework and goes to the laundromat with

his girlfriend.        (R. at 47.)    When the plaintiff went to SSA, the

SSA examiner observed that he was "neatly dressed." (R. at 84.)

The plaintiff can read a newspaper article although at times, he

does not understand it completely.             (R. at 63.)       A mental status

assessment by Cheryl Ellis, Psy.D, indicated that the plaintiff

arrived at the session on time, was casually dressed, and had "no

observable psychomotor retardation or agitation."                   (R. at 458.)

Dr. Ellis observed that the plaintiff's speech was "clear and goal-

directed," and his thoughts were "concrete and clear."                      (R. at

459.)       The plaintiff stated that he did not need assistance with

daily living activities such as bathing, dressing, and house

maintenance.      (R. at 460.)      Dr. Ellis found that the plaintiff had

poor insight but "appeare[ed] to have no difficult maintaining

attention and concentration" and had "the clear ability to reason

and understand."       (R. at 460.)    She further found that he was "able

to follow simple instructions, has an awareness of hierarchy, and

knowledge of how to interact with others."                She observed that he

had    an    "appropriate   interaction       style"     and    "some   adaptation

                                        10
skills."    (R. at 460.)      Dr. Ellis opined that the plaintiff was

capable of managing his own funds.

     Dr. Martinez conducted a psychological evaluation for the

Bureau of Rehabilitation Services to "assess [the plaintiff's]

learning potential" and "assist with vocational planning."               (R. at

447.)   Dr. Martinez noted that the plaintiff arrived on time and

presented with a neat and clean appearance.            (R. at 448.)      After

testing, Dr. Martinez determined that the plaintiff's intellectual

abilities, attention, memory, speed of processing and fund of

knowledge   were   markedly    below    average.      Notwithstanding,     Dr.

Martinez did not opine that the plaintiff was unable to work.

Rather, she found that the plaintiff had the "capacity to learn

and work[] with repetitive activity," although he would "require

significant support and ample practice until he has fully learned

the task.    He will require assistance finding employment, filling

out applications, as it is unlikely that he will be able to do so

independently."     (R. at 452.)        She further stated that "before

working,    he   will   require    a   period    of   training,   with    much

supervision, possibly a job coach to provide support.             He requires

assistance and interfacing with the employer to ensure they are

aware of his limitations.         A gradual transition to the work place

will facilitate success."         (R. at 452.)

     Two state consultative professionals, Katrin Carlson, Psy.D,

and Christopher Leveille, Psy.D, who reviewed the plaintiff's

                                       11
file, opined that he had a mild restriction in the activities of

daily living, mild difficulties in maintaining social functioning,

moderate difficulties in maintaining concentration, persistence or

pace, and no repeated episodes of decompensation, each of extended

duration.     (R. at 87, 100.)            Dr. Carlson determined that the

plaintiff's "speed of processing and comprehension of complex

tasks could be expected to be below average given his level of

intellectual functioning."        (R. at 89.)      Dr. Carlson thought that

the plaintiff would have "difficulty with multistep tasks due to

his cognitive limitations" but that he could "carry out simple one

or two step tasks for two hour periods in a normal work day."                 (R.

at 89.)

      A   psychosocial   assessment       by   Family    Services   of    Greater

Waterbury    indicated     that     the    plaintiff      was   well     groomed,

cooperative, and had intact thought process.              (R. at 466-68.)      He

presented as oriented but "really sad." (R. at 468.) The plaintiff

was   assessed   with    moderate    depression     and     anxiety,     moderate

thinking/cognitive/memory/concentration            problems,     and     moderate

impairment in activities of daily living.               (R. at 470.)

      APRN Jill Jacomin of the Family Services of Greater Waterbury

saw the plaintiff monthly for medication management for depression

and anxiety.     She described the plaintiff as alert, oriented,

neatly groomed with appropriate eye contact.               He had fair to poor

memory and insight; clear, coherent slowed speech; concrete and

                                      12
goal-oriented thoughts; and an adequate fund of knowledge.      (R.

790, 794, 798, 801 805, 807, 810, 813, 815, 817, 819.)

      After a careful review of the record, the court concludes

that substantial evidence supports the ALJ's finding that the

plaintiff does not have deficits in adaptive functioning.

VI.   Conclusion

      For these reasons, the plaintiff's motion to reverse and/or

remand the Commissioner's decision (doc. #21) is denied and the

defendant's motion to affirm the Commissioner's decision (doc.

#26) is granted.

      SO ORDERED at Hartford, Connecticut this 11th day of December,

2018.

                               _________/s/__________________
                               Donna F. Martinez
                               United States Magistrate Judge




                                 13
